Name: Commission Regulation (EEC) No 157/84 of 20 January 1984 correcting Commission Regulation (EEC) No 139/84 fixing the world market price for colza, rape and sunflower seed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 18/36 Official Journal of the European Communities 21 . 1 . 84 COMMISSION REGULATION (EEC) No 157/84 of 20 January 1984 correcting Commission Regulation (EEC) No 139/84 fixing the world market price for colza , rape and sunflower seed Whereas the world market price for colza, rape and sunflower seed was fixed by Regulation (EEC) No 1 39/84 (7); whereas a check has revealed errors in the Annex to that Regulation ; whereas it is necessary, therefore, to correct the Regulation in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the markets in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), Having regard to Council Reglation (EEC) No 1569/72 of 20 July 1972 laxing down special measures for colza , rape and sunflower seed (3), as last amended by Regulation (EEC) No 1 986/ 82 (4), Having regard to Commission Regulation (EEC) No 2300 /73 of 23 August 1973 laying down detailed rules for applying differential amounts for colza, rape and sunflower seed and repealing Regulation (EEC) No 1464/73 0, as last amended by Regulation (EEC) No 2937/83 (6), and in particular Article 9 (4) thereof, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 139/84 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 21 January 1984. It shall apply with effect from 20 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 January 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025 /66 . ( 2) OJ No L 162, 12 . 6 . 1982, p. 6 . (') OJ No L 167 , 25 , 7 . 1972 , p. 9 . ( 4) OJ No L 215, 23 . 7 . 1982 , p. 10 . O OJ No L 236, 24 . 8 . 1973 , p. 28 . (&lt;) OJ No L 288 , 21 . 10 . 1983 , p. 20 . 0 OJ No L 17, 20 . 1 . 1984 , p. 28 . 21 . 1 . 84 Official Journal of the European Communities No L 18/37 ANNEX (ECU/100 kv)(&lt;) CCT heading No Description World market price ex 12.01 Colza and rape seed 43,670 ex 1 2.0 1 Sunflower seed 45,057 (ECU/100 kg) (i) CCT heading No Description World market price where the subsidy is fixed in advance for the month of January 1984 February 1984 March 1984 April 1984 May 1984 June '1984 ex 12.01 ex 12.01 Colza and rape seed Sunflower seed 43,670 45,057 43,670 44,778 43,795 44,704 44,108 47,209 44,108 47,209 44,609 (') The conversion rates from ECU into currency as foreseen by Article 9 (5) (a) of Regulation (EEC) No 2300/73 are the following : 1 ECU = DM 2,24184 1 ECU = F1 2,52595 1 ECU = Bfr/Lfr 44,9008 1 ECU = FF 6,87456 1 ECU = Dkr 8,14104 1 ECU = £ Irl 0,725690 1 ECU = £ 0,565227 1 ECU = Lit 1 362,81 1 ECU = Dr 80,7220